                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                      Case No. 3:18-cr-89-J-34JRK

KATRINA BROWN



                                       ORDER

      THIS CAUSE is before the Court on various motions filed by Defendant Katrina

Brown.   See Pro Se Defendant’s Motion for Reconsideration (Doc. 195; Motion for

Reconsideration), filed on August 16, 2019; Pro Se Defendant’s Motion to Dismiss

Indictment (Doc. 199; Motion to Dismiss), filed on August 21, 2019; Pro Se Defendant’s

Motion in Limine to Exclude Person C and Person D of the indictment from Government

Witness List and Strike Surplusage from the Indictment (Doc. 200; Motion in Limine re:

Persons C and D), filed on August 21, 2019; Pro Se Defendant’s Motion to Dismiss

Indictment/Brady Violations (Doc. 204; Brady Motion), filed on August 21, 2019; Pro Se

Defendant’s Motion to Limine to Exclude IRS Agent Craig Castiglia Testimony (Doc. 205;

Motion in Limine re: IRS Agent), filed on August 21, 2019. The government filed two

responses addressing these motions and others on August 29, 2019. See United States’

Omnibus Memorandum in Opposition to Defendant Katrina Brown’s Motions to Dismiss,

for a Bill of Particulars, and for Appointment of Second Expert Forensic Accountant, and

Proposed Voir Dire Examination Questions (Doc. 221; Omnibus Memorandum); United

States’ Omnibus Response to Katrina Brown’s Listed Motions (Doc. 223; Omnibus
Response). Thus, the instant motions are ripe for review, and the Court will address each

in turn.1



                            Motion for Reconsideration (Doc. 195)

        Katrina Brown’s decision to represent herself prompted Reginald Brown to file a

motion to sever on the grounds that he would be prejudiced at trial by her pro se status.

See Second Motion to Sever the Trial of Reginald Brown from the Trial of Katrina Brown

and Memorandum of Law (Doc. 173), filed on August 5, 2019. The Court denied the

motion at a hearing held on August 6, 2019.                     In doing so, the Court identified

precautionary measures it could take to prevent prejudice caused by Katrina Brown’s pro

se status. See United States v. Veteto, 701 F.2d 136, 139 (11th Cir. 1983); United States

v. Knowles, 66 F.3d 1146, 1160 (11th Cir. 1995); United States v. Brown, 227 F. App’x

795, 799-800 (11th Cir. 2007). One such precaution was to instruct Katrina Brown that in

her opening statement and in her summation she must avoid reference to Reginald Brown

without prior permission from the Court. Id. It is this potential instruction that Katrina

Brown now asks the Court to reconsider. Specifically, Katrina Brown asserts that such a

limitation on her ability to talk about or ask questions of her co-conspirator violates her

Sixth Amendment rights. See Motion for Reconsideration at 1. She further argues that

“[a] real attorney defending Katrina Brown would not be sanctioned with the limitation to

seek advance approval of any questions or statements regarding co-defendant Reggie

Brown.” Id.




1
  The Court laid out the procedural history of this case in its Order denying Defendants’ renewed motions
to sever and will not repeat it here. See September 5, 2010 Order (Doc. 237).



                                                   -2-
       Upon review, the Motion for Reconsideration is GRANTED to the extent the Court

clarifies that Katrina Brown need not obtain the Court’s permission before speaking about

her co-defendant during the trial.    However, when acting as counsel, Katrina Brown

cannot suggest that she has firsthand knowledge regarding the events alleged in the

Indictment or Reginald Brown’s knowledge of or participation in the alleged conspiracy.

Evidence of Reginald Brown’s knowledge, or lack thereof, may only be introduced through

witness testimony, not argument to the jury.



                              Motion to Dismiss (Doc. 199)

       Katrina Brown seeks to dismiss the Indictment based upon the government’s

presentation of hearsay testimony and unauthenticated documents to the grand jury.

However, the Supreme Court has made clear that “the validity of an indictment is not

affected by the character of the evidence considered. Thus, an indictment valid on its

face is not subject to challenge on the ground that the grand jury acted on the basis of

inadequate or incompetent evidence . . . .” United States v. Calandra, 414 U.S. 338, 344-

45 (1974) (citation omitted). In fact, “[t]he Federal Rules of Evidence do not apply to grand

jury proceedings.” United States v. Trainor, 376 F.3d 1325, 1332 n.5 (11th Cir. 2004).

See also Fed. R. Evid. 1101(d) (“These rules—except for those on privilege—do not apply

to . . . grand-jury proceedings[.]”). Accordingly, because there is nothing in the record

before the Court to suggest that the Indictment is not facially valid, the Motion to Dismiss

is DENIED.




                                            -3-
                      Motion in Limine re: Persons C and D (Doc. 200)

        The Indictment alleges that, similar to her alleged conspiracy with Reginald Brown,

Katrina Brown also conspired with “Person C” and “Person D” “for those individuals to

receive SBA loan funds for services, products, and work that Person C and Person D did

not perform or provide. Once Person C and Person D received payment, the checks were

cashed, and a significant portion of the cash was provided to Katrina Brown.”                          See

Indictment at 15-16. Katrina Brown seeks an order prohibiting Person C and Person D

from testifying at trial, arguing, in conclusory fashion, that their testimony is irrelevant.2

Based on the allegations of the Indictment, however, it appears that Persons C and D

would possess knowledge that is relevant to prove alleged overt acts in furtherance of a

conspiracy. See id. at 18-20. Katrina Brown has failed to argue why their testimony

regarding these overt acts would not be probative and further has made no showing that

the probative value of such evidence is substantially outweighed by undue prejudice

pursuant to Rule 403, Federal Rules of Evidence. As such, the Motion in Limine re:

Persons C and D is DENIED without prejudice to Katrina Brown raising appropriate

objections to specific questions at trial.



                                      Brady Motion (Doc. 204)

        Next, Katrina Brown requests that the Court “dismiss this case for egregious

prosecutorial misconduct.” See Brady Motion at 1. In support, Katrina Brown argues

that the government’s failure to present exculpatory evidence to the grand jury constitutes



2
  Although the title of the Motion in Limine re: Persons C and D also refers to striking surplusage from the
Indictment, Katrina Brown does not identify what language she seeks to strike or provide any argument
supporting this request for relief. See Motion in Limine re: Persons C and D. As such, the Court will not
consider this request.



                                                   -4-
a violation of Brady v. Maryland, 373 U.S. 83 (1963). It appears that Katrina Brown is

referring to evidence submitted to the Assistant United States Attorney by her former

counsel during the investigation phase of this case but never presented to the grand jury.

       Under Brady and its progeny, the government has a constitutional obligation to

disclose exculpatory evidence in its possession to a criminal defendant. See Brady, 373

U.S. at 87.    To establish a Brady violation, a defendant must show that: (1) the

prosecution possessed evidence favorable to the defendant; (2) the defendant did not

possess the evidence nor could he have obtained it himself with any reasonable diligence;

(3) the prosecution suppressed the favorable evidence; and (4) had the evidence been

disclosed to the defendant, a reasonable probability exists that the outcome of the

proceedings would have been different. See United States v. Bailey, 123 F.3d 1381, 1397

(11th Cir. 1997). Because Katrina Brown states that her attorney provided the evidence

at issue to the government, it has not been improperly withheld by the government. As

such, no Brady violation has occurred. Moreover, contrary to Katrina Brown’s assertions,

the government had no duty to present evidence to the grand jury that was exculpatory or

favorable to Katrina Brown.     See United States v. Williams, 504 U.S. 36, 51 (1992)

(“[R]equiring the prosecutor to present exculpatory as well as inculpatory evidence would

alter the grand jury’s historical role, transforming it from an accusatory to an adjudicatory

body.”); United States v. Waldon, 363 F.3d 1103, 1109 (11th Cir. 2004) (“The government

is under no duty to bring exculpatory evidence to the grand jury’s attention.” (citing

Williams, 504 U.S. at 51-55)). Accordingly, the Brady Motion is DENIED.




                                            -5-
                           Motion to Limine re: IRS Agent (Doc. 205)

        Finally, Katrina Brown asks the Court to prohibit IRS Special Agent Craig Castiglia

from testifying at trial on the grounds that he submitted hearsay evidence to the grand jury

by improperly relying on FBI Form 302 reports. See Motion to Limine re: IRS Agent at 2.

Katrina Brown additionally requests that the Court prohibit the government “from using [the

FBI Form 302 reports] at trial, including introducing them into evidence, using them to

impeach witnesses who were interviewed, or using them to refresh the recollection of

witnesses who were interviewed.” 3              Id.    Because Katrina Brown cites no legal or

evidentiary basis to support her request to exclude the entirety of Mr. Castiglia’s trial

testimony, the Motion in Limine re: IRS Agent is DENIED without prejudice to raising

appropriate objections at trial. For example, to the extent Katrina Brown believes Mr.

Castiglia’s testimony will include hearsay, she may raise a hearsay objection at that time.

Likewise, to the extent Katrina Brown objects to Mr. Castiglia testifying about information

he obtained from reading the FBI Form 302 report, she may raise an appropriate objection

when or if he does so at trial.

        DONE AND ORDERED in Jacksonville, Florida on September 6, 2019.




3
   Katrina Brown also seeks to prevent Mr. Castiglia from presenting the “KJB Specialties Tax chart [because
it] is misleading and prejudic [sic] to Defendant Katrina Brown[.]” Id. The Court will address the
admissibility of the tax chart in ruling on Katrina Brown’s Motion in Limine to Exclude Government From
Summary Charts From Presenting Through Testimony and Evidence (Doc. 201).



                                                      -6-
Lc23

Copies to:

Counsel of Record
Pro Se Defendant




                    -7-
